internal_revenue_service number release date index number ---------------------- --------------------------------------- ---------------------------------------------------------- -------------------------------- ------------------------------ ------------------------------------------------------------ ------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 - plr-111808-03 date date ----------------------------------------- -------------------------------------------- ---------------------------------------------------------- legend fund ------------------------------------------------------------------ master portfolio advisor state dear ------------- revenue service rule that fund will be deemed to own a proportionate share of each asset of the master portfolio and will be deemed to be entitled to the income of the master portfolio attributable to its share for purposes of determining whether the fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 and that master portfolio is not a publicly_traded_partnership taxed as a corporation under sec_7704 this responds to your request dated date that the internal ------------------ plr-111808-03 facts master portfolio is also organized as a series of a business_trust established fund will operate as a series of a business_trust established under the laws of state it will qualify and elect to be taxed as a regulated_investment_company ric under subchapter_m part of the internal_revenue_code_of_1986 under the laws of state it is registered as an open-end management company under the investment_company act of usc 80a-1 et seq as amended the act it seeks to be classified as a partnership for federal tax purposes fund and master portfolio are participants in a master-feeder structure fund is a feeder fund that contributes solely cash to master portfolio in exchange for shares of beneficial_interest in master portfolio any future contributions by fund to master portfolio in exchange for shares of beneficial_interest in master portfolio will consist solely of cash other institutional investors feeder funds may contribute cash or assets to master portfolio in exchange for shares of beneficial_interest all holders of beneficial_interest in master portfolio have qualified as and elected to be taxed as rics managed at the master portfolio level advisor provides investment management and related_services and is the principal investment_advisor to master portfolio period by investing a fluctuating percentage of its assets in u s treasury bonds and other fixed income investments these investments designed to protect the original principal value of the fund represent a significant percentage of fund’s assets accordingly fund believes that it does not invest substantially_all of its assets in master portfolio as required by revproc_2001_57 2001_2_cb_577 and thus that the safe_harbor set forth in that revenue_procedure is not available fund therefore requests this ruling fund guarantees its shareholders a minimum net asset value after a seven-year fund and master portfolio have an identical investment objective assets are fund represents the following fund will contribute solely cash to master portfolio in exchange for shares of beneficial_interest approximately equal in value to the contributed cash at no time will fund transfer assets other than cash to master portfolio the master portfolio has been organized in a manner so as to enable its classification as a partnership and not to enable investors which are rics to make distributions that would be prohibited by revrul_89_81 1989_1_cb_226 had they invested directly in the securities held by the master portfolio plr-111808-03 master portfolio will invest its assets so as to comply with the requirements of subchapter_m part of the code as if such requirements applied at the master portfolio level for purposes of determining its required_distribution under sec_4982 of the code fund will account for its share of items of income gain loss and deduction of master portfolio as they are taken into account by master portfolio master portfolio has not elected to be treated as a corporation under sec_301_7701-3 of the regulations beneficial interests in the master portfolio are not traded on an established_securities_market as described in sec_1_7704-1 interests in master portfolio are not regularly quoted by any broker or dealer or market maker nor are any quotations for bids or offers made available with respect to any interest in the master portfolio there are no means available for holders of beneficial interests in master portfolio to buy sell or exchange their interest in master portfolio through public means in a manner comparable to trading on an established_securities_market all holders of beneficial interests in master portfolio have qualified and elected ric status as described in sec_851 of the code master portfolio does not have and will not have more than partners counting as partners for this purpose any partner in any partnership investing in master portfolio no interests in master portfolio have been or will be traded on an established_securities_market or issued in a transaction registered under the securities act of the act law and analysis ruling_request fund will be deemed to own a proportionate share of each asset of master portfolio and will be deemed to be entitled to the income of master portfolio attributable to its share for purposes of determining whether it satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 sec_851 provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income plr-111808-03 sec_851 provides that to qualify as a ric at least percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to its business of investing in such stocks securities or currencies sec_851 requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that in order to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_852 provides that a ric at least of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric's shareholders as interest excludable from gross_income pursuant to sec_103 sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder's foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year plr-111808-03 sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 provides with respect to a partnership that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n l of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 that states that income derived from a partnership or trust shall be treated as satisfying the percent requirement of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for fund to qualify as a ric under the diversification tests of sec_851 the aggregate approach will have to be applied to fund's partnership_interest in a master partnership as an aggregate fund will be entitled to take into account its share of the individual items of income and assets of the master partnership revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year plr-111808-03 in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric's interest in a partnership be viewed as a direct investment in the partnership's assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be plr-111808-03 determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits revproc_2001_57 sets forth conditions under which a ric that holds a partnership_interest is treated for purposes of qualifying as a ric under sec_851 for purposes of the payment of exempt-interest dividends under sec_852 and for purposes of the passthrough of the foreign_tax_credit under sec_853 as if directly invested in the assets held by the partnership under this revenue_procedure a publicly offered open-end ric that invests substantially_all its assets in one or more master partnerships that are registered as management companies under the act and except as required by sec_1_704-3 of the regulations whose allocable share of each item of the master partnership’s income gain loss deduction and credit is proportionate to its percentage of ownership of the capital interests in the master partnership is treated as if it directly invested in the assets held by the master partnership for the described purposes plr-111808-03 in a typical master-feeder structure described by revproc_2001_57 a feeder fund invests substantially_all its assets in an investment_partnership a master partnership some feeder funds may invest in more than one master partnership the requirement of section dollar_figure of revproc_2001_57 that a feeder fund invest substantially_all its assets in one or more master partnerships the substantially_all requirement is an anti-abuse provision intended as a safeguard against the selection of appreciated assets having a low basis in the hands of a feeder fund for contribution to a master partnership in exchange for shares of beneficial_interest in the master partnership where as here a feeder fund contributes solely cash to a master partnership this risk is not present ruling_request master portfolio is not a publicly_traded_partnership taxed as a corporation under sec_7704 sec_7704 provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 of the regulations provide that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides in general that interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof for purposes of sec_7704 if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the act and ii the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for purposes of sec_1_7704-1 of the regulations a person owning an interest in a partnership grantor_trust or s_corporation flow- through entity that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if i substantially_all of the value of the beneficial owner's interest in the flow-through_entity is attributable to the flow-through entity's interest direct or indirect in the partnership and ii a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of sec_1 h ii plr-111808-03 master portfolio has represented that the number of partners in master portfolio will be limited to or fewer calculated pursuant to sec_1_7704-1 of the regulations no interest in master portfolio has been or will be issued in a transaction or transactions required to be registered under the1933 act rulings ruling_request based on the information and representations submitted we rule that fund assuming it qualifies as a ric and is a partner in master portfolio will be deemed to own a proportionate share of each asset of master portfolio and will be deemed to be entitled to the income of master portfolio attributable to that share for purposes of determining whether it satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the code for purposes of these sections fund’s interest in master portfolio shall be determined in accordance with its capital interest in master portfolio ruling_request meaning of sec_7704 of the code we rule that master portfolio will not be a publicly_traded_partnership within the except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations no opinion is expressed concerning whether fund qualifies as a ric taxable under subchapter_m part i this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund for every taxable_year in which it participates in the master-feeder_arrangement described in this letter sincerely william e coppersmith william e coppersmith plr-111808-03 chief branch office of associate chief_counsel financial institutions products
